USDC IN/ND case 3:19-cv-01156-JD-MGG document 29 filed 08/10/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JERRY CHAMBERS,

               Plaintiff,

                      v.                            CAUSE NO. 3:19-CV-1156-JD-MGG

 J. HINDS, et al.,

               Defendants.

                                           ORDER

       Plaintiff Jerry Chambers is a prisoner. He has filed a request for appointment of

counsel. Unlike criminal defendants, indigent civil litigants have no constitutional or

statutory right to be represented by counsel in federal court. Jackson v. County of McLean,

953 F.2d 1070, 1071 (7th Cir. 1992). Nevertheless, the court may in its discretion recruit

pro bono counsel to represent an indigent litigant under 28 U.S.C. § 1915 when the

circumstances warrant it. In assessing a request for pro bono counsel under 28 U.S.C.

§ 1915, the court must make the following two inquiries: “(1) has the indigent plaintiff

made a reasonable attempt to obtain counsel or been effectively precluded from doing

so; and if so, (2) given the difficulty of the case, does the plaintiff appear competent to

litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc).

       Mr. Chambers’s motion fails the first of the test, so the Court need not consider

the second part. Mr. Chambers hasn’t shown that he has reasonably tried to retain

counsel on his own. He states in his motion that he wrote several attorneys asking to

represent him but his letters came back as undeliverable. He didn’t then try to get the
USDC IN/ND case 3:19-cv-01156-JD-MGG document 29 filed 08/10/20 page 2 of 2


correct addresses or write different attorneys; rather, he filed the instant motion. “If . . .

the indigent has made no reasonable attempts to secure counsel . . ., the court should

deny any [such requests] outright.” Jackson v. County of McLean, 953 F.2d 1070, 1073 (7th

Cir. 1992); see also Bracey v. Grondin, 712 F.3d 1012, 1016 (7th Cir. 2013); Romanelli v.

Suliene, 615 F.3d 847 (7th Cir. 2010).

          Accordingly, the motion will be denied with leave to refile after Mr. Chambers

has sent a copy of this court’s screening order (ECF 4) to ten attorneys along with a

letter requesting that they represent him. After waiting a reasonable length of time for

responses, if he then asks the court to attempt to recruit a lawyer to represent him for

free, he must list the attorneys he contacted and attach whatever responses he has

received. In addition, he needs to explain why he believes this case is difficult and why

he is not competent to litigate it himself. He not only needs to detail all of his education

history, but he also needs to provide the court with information about his litigation

experience as well. As it stands, Mr. Chambers will continue to proceed with this case

pro se.

          For these reasons, the court:

          (1) DENIES the motion for appointment of counsel (ECF 24); and

          (2) DIRECTS the clerk to send Mr. Chambers ten copies of the screening order

(ECF 4).

          SO ORDERED this August 10, 2020.

                                                          s/Michael G. Gotsch, Sr.
                                                          Michael G. Gotsch, Sr.
                                                          United States Magistrate Judge


                                               2
